DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 14, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device for clipping tissue comprising a motor controller configured to control the reciprocating firing drive independent of the crimping drive.  Regarding base claim 6, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device for clipping tissue comprising control system configured to operate the surgical device in a plurality of modes, in the first mode, the jaws move toward open configuration and the feeder drive does not move the clip from the clip magazine into the forming position, in the second mode, the jaws move toward open configuration and the feeder drive moves the clip from the clip magazine into the forming position.  
The closet prior art US 2014/0005694 to Shelton, IV et al. discloses replaceable clip cartridge for clip applier having an end effector comprises jaws at a distal end of a shaft with a clip magazine having plurality of clips and an advance system for advancing clips into the jaws for crimping but fails to disclose a motor controller that control the reciprocating firing drive independent of the crimp drive and a control system having plurality of modes as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771